Title: To George Washington from Thomas Smith, 5 February 1788
From: Smith, Thomas
To: Washington, George



Sir,
Carlisle [Pa.] 5th February 1788

On my return from the Western Courts, two weeks ago I was honored with your letter of the 3d of December last inclosing a duplicate of another letter dated the 16th Septr. Since my return I have had no opportunity of writing to Philadelphia till now. I did not receive the letter of the 16th Septr till the middle of november & having by my letter of the 26th October anticipated an answer to it excepting as to one point, I did not think it proper to take the liberty of writing again to you at a time when affairs of such infinite importance to your county must greatly engage your attention. My business requiring me to go to Philadelphia in November I did not think myself at liberty to express myself on the excepted point untill I should take the opinion of some of my law friends there nor untill I should see Mr Ross I mean on your proposition respecting the trial fees in the ejectments in Washington County—According spending an afternoon with Mr Wilson I asked his opinion informing him that it was not my wish; & I was satisfyed that it ⟨was⟩ not Mr Ross’s to receive any extraordinary fee, but that as you had put the matter on so delicate a point as leaving the quantum to me, I wished to be guided by My friends advice—Mr Wilson replied he was not at liberty to give his opinion intimating as I concieved you had spoke to him on the same subject & that he had declined forming an opinion I then requested Mr Yeates to favor me with his opinion—he replied that he thought £100 to each would be a reasonable & liberal fee—Permit me to assure you that I shall be perfectly satisfyd with less & so will Mr Ross I am convinced, although he would not name any sum when I asked him at the last circuit, but he leaves the whole to me. However in order that you may guess with what sum I will be satisfyed, I

have retained only £50 for myself, & paid Mr Ross the like sum including a sum which he was to recive from one Jackson on your account by my order—Besides these sums I have received £200 in part of the bonds which Mr Freeman put into my hands payable to you. These debtors were all ready to pay & others offered to pay the money into the Prothonotary’s office at the day it became due; therefore no suits were brought against them nor could I charg them Interest which was but a trifle ’till the time I recd the money—I have brought actions against those that did not pay & expect the greatest part if not the whole of the money which I will send down according to your direction together with the account by the first safe conveyance after I shall receive the money I will send the £200 to Mr Biddle by the first good conveyance—I would send it by the bearer but he is only a lad & going without company, I think it is too great a risque—The executions for the Court charges in the ejectments have been put into the hands of Mr Scott the Prothonotary of Washington County. I have the honor to be with profound respect, Sir your most obt & Hbl. St

Thomas Smith

